DETAILED ACTION

--Examiner’s Comment--
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 4/14/20, 4/29/20 and 10/2/20 have all been considered and placed of record.  The initialed copies are attached herewith.

Drawings
The following changes to the drawings have been approved by the examiner: a sole drawing has been made of record from the 371 application.  The drawing however is somewhat illegible to read.  A clean drawing is required.  In order to avoid abandonment of the application, applicant must make these above drawing changes.








--Reasons for Allowance--
The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose a method of charging and discharging an energy store with at least one cell block having multiple series-connected battery cells wherein at least some of cells have different capacitances with the claimed characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

--Conclusion--
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087